Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,9-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzan et al US2016/0331378.
Regarding claim 1, Nitzan discloses a device [ see fig.7] comprising: a catheter (300) comprising a proximal portion and a distal portion (304)[See fig.7]; an impeller housing attached to the distal portion of the catheter (300) with an impeller (310) disposed therein[see fig.7]; and an expandable member (318) aligned over an outside of the impeller housing[see fig.7][0121].
Regarding claim 2, wherein an exterior surface of the expandable member(318) is physically coupled to an exterior surface of the impeller housing[see fig.7-9].
Regarding claim 3, wherein the exterior surface of the expandable member(318) is physically coupled directly to the exterior surface of the impeller housing without any membrane, sheath, or device between the exterior surface of the expandable member and the exterior surface of the impeller housing[see fig.7-9]. 
Regarding claim 4, wherein the expandable member (318) surrounds the impeller housing[see fig.7-9].
Regarding claim 5, wherein the expandable member is a balloon[0021].
Regarding claim 6, wherein the balloon is inflatable and further, wherein the balloon surrounds the impeller housing[see fig.7-9].
Regarding claim 9, a motor housing connected to the proximal portion of the catheter (300) [see fig.7-9]; a motor(312) disposed within the motor housing; a drive cable (314) extending through the catheter from the motor (312) to the impeller; and an inflation lumen (320) extending along the catheter to the expandable member (318)[0121].
Regarding claim 10, a method of using the device of claim 1 for treating edema, the method comprising inserting the distal portion of the catheter into an innominate vein of a patient, operating the impeller, and expanding the expandable member to thereby decrease pressure at a lymphatic duct[0146,0152].
Regarding claim 11, Nitzan discloses a device comprising: a catheter (300) with a proximal portion and a distal portion, the distal portion dimensioned capable of insertion into a lumen of a patient and comprising a pump ( see impeller 310 in fig.7-9); and an expandable member (318) connected to the pump, wherein when expanded, the expandable member (318) comprises a toroidal shape, wherein a proximal surface of the toroidal shape and capable of directing fluid into the impeller housing[see fig.7-9].
Regarding claim 12, wherein an inner radius of the toroidal shape is substantially the same as a radius of the proximal end of the impeller housing[see fig.7-9].
Regarding claim 13, wherein the expandable member comprises an inflatable balloon mounted on the pump[0121,0123].
Regarding claim 14, wherein the pump comprises an impeller housing with an impeller (310) therein, with the balloon mounted around at least a portion of a proximal end of the impeller housing[see fig.7-9].
Regarding claim 19, wherein the pump comprises an impeller disposed within an impeller housing and the expandable member comprises an inflatable balloon connected to an exterior surface of the impeller housing[see fig.7-9].
Regarding claim 20, wherein when the balloon is inflated, it defines a torus[see fig.7-9].

Claim(s) 1-6,9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nitzan et al US2018/0185622 (hereinafter “Nitzan”).


Regarding claim 1, Nitzan discloses a device (700;fig.7-9B;[0155-0157]) comprising: a catheter (702;fig.7-9B) comprising a proximal portion (region including 704,710;fig.7-9B) and a distal portion (portion of 702 upon which 705 is disposed;fig.7-9B); an impeller housing (705,716;fig.7-9B) attached to the distal portion of the catheter with an impeller disposed therein (714; fig.7.7-9B;[0159]); and an expandable member aligned over an outside of the impeller housing (712;fig.7-9B;[0155]). 
Regarding claim 2, Nitzan discloses wherein an exterior surface of the expandable member (surface of 712 attached to outer surface of 716;fig.7-9B) is physically coupled to an exterior surface of the impeller housing(outer surface of 716;fig.7-9B).
Regarding claim 4, Nitzan discloses wherein the expandable member surrounds the impeller housing (712 surrounding 716,705;fig.7-9B).  
Regarding claim 5,  Nitzan discloses wherein the expandable member is a balloon (721 being an inflatable balloon portion of 712;fig.7-9B;[0164]).  
Regarding claim 6, Nitzan discloses wherein the balloon is inflatable (fig.7-9B;[0164]) and further, wherein the balloon surrounds the impeller housing (721 surrounding 716;705;fig.7-9B).  
Regarding claim 9, Nitzan discloses  a motor housing connected to the proximal portion of the catheter (740;fig.7-8); a motor disposed within the motor housing(housing portion around 740;fig.7-8;[0163]); a drive cable extending through the catheter from the motor to the impeller(703;fig.7-8;[0155]); and an inflation lumen extending along the catheter to the expandable member(inflatable lumen to 721;fig.7-9B;[0164]).  
Regarding claim 10,  Nitzan discloses a method of using the device of claim 1 for treating edema ([0143-0145]), the method comprising inserting the distal portion of the catheter into an innominate vein of a patient (fig.11-12;[0177];system largely similar to fig.7-9B), operating the impeller (operation of impeller 815; fig.10-11;[0180]; “the impeller 815, as well as other components of the system 800, can be similar to respective components of the system 700 shown in fig.7,8,9A and 9B, and other description is therefore not repeated herein”), and expanding the expandable member to thereby decrease pressure at a lymphatic duct (expansion of 812; fig.11-12;[0181-182][0143-0145]; system largely similar to fig.7-9B).  
Regarding claim 11, Nitzan discloses a device comprising: a catheter (600 in fig.6) with a proximal portion (600p) and a distal portion (600d), the distal portion dimensioned capable of insertion into a lumen of a patient[fig.6] and comprising a pump (“the impeller 610 can be coupled to a motor via a drive shaft 616” [0140]); and an expandable member (602 in fig.6) connected to the pump, wherein when expanded, the expandable member (602 in fig.6) comprises a toroidal shape, wherein a proximal surface of the toroidal shape capable (when the pump is rotated in reverse) of directing fluid into the impeller housing( where impeller 610 is enclosed , see fig.6).  
Regarding claim 12, Nitzan discloses wherein an inner radius of the toroidal shape is substantially the same as a radius of the proximal end of the impeller housing (inner radius of 712, portion of 716 bounded by inner radius of 712, same as most proximal edge of narrowing portion of 716 connected to 730; fig.9A-B).  
Regarding claim 13, Nitzan discloses wherein the expandable member comprises an inflatable balloon mounted on the pump (721 being an inflatable balloon portion of 712; fig.7-9B;[0164]).  
Regarding claim 14, Nitzan discloses wherein the pump comprises an impeller housing(730,703, conical tapering portion of 716; fig.7-9B;[0159-0160]) with an impeller therein(715; fig.7-9B;[0159-0160]), with the balloon mounted around at least a portion of a proximal end of the impeller housing(mounting of 712, portion of 716 bounded by inner radius of 712,fig.7-9B;[0155]).  
Regarding claim 19, Nitzan discloses wherein the pump comprises an impeller (715,fig.7-9B;[0159-0160]) disposed within an impeller housing (730; fig.7-9B;[0159-0160]) and the expandable member comprises an inflatable balloon connected to an exterior surface of the impeller housing (721 being an inflatable balloon portion of 712;fig.7-9B;[0164]).  
Regarding claim 20, Nitzan discloses wherein when the balloon is inflated, it defines a torus (“the first and second restrictors 2a,2b can each be formed in the shape of a torus”[0109]).
Regarding claim 3, wherein the exterior surface of the expandable member (602) is physically coupled directly to the exterior surface of the impeller housing without any membrane, sheath, or device between the exterior surface of the expandable member (602) and the exterior surface of the impeller housing[see fig.6].  
Regarding claim 15, wherein the impeller housing comprises a distal portion and a proximal portion, wherein an external diameter of proximal portion is smaller than an external  Attorney Docket No.: WHIT-007/01US 34427/75 diameter of the distal portion, wherein the expandable member, when not expanded, is disposed around the proximal portion of the impeller housing[see fig.3].
Regarding claim 16, wherein the impeller comprises one or more blades (754) on a shaft (703), wherein a radial measurement taken from an axis of the impeller to an outer edge of the blades decreases from a distal to a proximal portion of the impeller[see fig.15].  
Regarding claim 17, wherein the outer edge of each blade includes a dogleg defining a step-down in radius located adjacent a transition between the distal portion and the proximal portion of the impeller housing [fig.6 and 15].  
Regarding claim 18, wherein the distal portion of the impeller housing comprises one or more outlets (614) and, wherein the impeller shaft flares outwards near a distal end of the impeller such that when the impeller is rotated, the impeller pumps blood through the impeller housing and out of the one or more outlets(614)[see fig.6].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan et al US20160331378 in view of Euteneuer et al (US5702,364, hereinafter, “Euteneuer”)

Regarding claims 7-8, Nitzan discloses substantially the invention as in claim 1 above but failed to disclose wherein the impeller housing comprises a metal and a portion of the expandable member is fixed to a surface of the metal by an adhesive.  However, Euteneuer discloses a device (fig.3-4;Col.4,lines 1-35) comprising the impeller housing comprises a metal (52;fig.3-4;Col.4,lines 1-4) and a portion of the expandable member is fixed to a surface of the metal by an adhesive (epoxy bond 68; fig.3-4;col.4,lines 27-35). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the device of Nitzan to have the impeller housing comprises a metal and a portion of the expandable member is fixed to a surface of the metal by an adhesive in view of Euteneuer teaching in order to securely bond elements of the catheter device in a biocompatible manner and prevent device degradation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nitzan et al US2018/0126130 discloses a system and methods for treatment of fluid overload [title].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792